Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/21 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 6, 9, 12, 13, 14, 17, 19, 20, 23, 24, 26, 27, 28, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0281847 (hereinafter referred as “Manda”), in view of US 5201553 (hereinafter referred as “Grisham”), and US 2016/0354594 (hereinafter referred as “Uehara”).
Regarding claims 1 and 4, Manda teaches a dialysis system (fig. 10) comprising: a dialysis machine 1001; a drain line 1008 configured to be connected to the dialysis machine to direct waste fluid from the dialysis machine to a drain 1009 of a bathtub 1010.
Manda did not disclose details of the connector connecting the drain line to the drain.
Grisham teaches a plug device (10) comprising an outer surface, the plug device configured to be inserted into and secure to an opening of a drain (D), the outer surface of the plug device configured to form a seal with a wall defining opening of the drain (refer fig. 2 and 3). The plug device comprises a connector (inside surface of the plug device enabling connection to conduit P) enabling connection to a conduit P (refer fig. 1, 2 and 3).
Manda and Grisham are analogous inventions in the art of connecting a drainage conduit to a drain. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the drain connection of Manda with teachings of Grisham to use the plug adaptor of Grisham because Grisham discloses that it is advantageous to use the plug because the configuration of plug is simple and inexpensive, and the plug can be readily dis-assembled and is leak-proof (C1/L7-13, C3/L65-C4/L6).
Modified Manda does not teach that the connector comprises Luer fitting. However, Luer fitting is a known type of connection in medical field. Uehara teaches a connector/plug device for connecting a tube/conduit to another tube/conduit/catheter, wherein the connector comprises Luer fitting (abstract, [0001], [0002]). Selecting a known fitting type would have been an obvious matter of design choice to one of ordinary skill in the art since Manda discloses providing a drain line of a dialysis system connecting to a drain of the bath tub and Uehara suggested that Luer fitting is a known fitting in medical devices. Both, Manda and Uehara are analogous inventions in the art of medical devices. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include: Simple substitution of one known element for another to obtain predictable results; Use of known technique to improve similar devices (methods, or products) in the same way; Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. In this instance providing a luer fitting is a mere connection means between a tubing and drain plug. One of ordinary skill in the art would have had a reasonable expectation of success in using a known connection type (such as luer fitting) to provide a connection between the drain plug and the drain tube.
Regarding claim 2, modified Manda teaches limitations of claim 1 as set forth above. Grisham further teaches that the plug device comprises: a body configured to be 
Regarding claim 5, modified Manda teaches limitations of claim 1 as set forth above. Grisham further teaches that a portion of the hole extends along a central axis of the plug (refer fig. 1, 2, 3).
Regarding claim 6, modified Manda teaches limitations of claim 1 as set forth above. Grisham further teaches that an entire length of the hole extends along a central axis of the plug device (refer fig. 1, 2, 3).
Regarding claim 9, modified Manda teaches limitations of claim 1 as set forth above. Manda teaches that the drain is a drain of a bathtub (refer fig. 10, [0188]).
Regarding claim 12, modified Manda teaches limitations of claim 1 as set forth above. Manda teaches that the dialysis machine comprises peritoneal dialysis machine (abstract).
Regarding claims 13 and 17, Manda teaches a dialysis system (fig. 10) comprising: a dialysis machine 1001; a drain line 1008 configured to be connected to the dialysis machine to direct waste fluid from the dialysis machine to a drain 1009 of a bathtub 1010.
Manda did not disclose details of the connector connecting the drain line to the drain.
Grisham teaches plug device (10) comprising: a body configured to be inserted into and secured to an opening of a drain (conduit D), the body comprising an outer surface configured to form a seal with a wall defining the opening of the drain (refer fig. 1, 2, 3); a hole within the body and extending through the body; and a connector (inside 
Manda and Grisham are analogous inventions in the art of connecting a drainage conduit to a drain. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the drain connection of Manda with teachings of Grisham to use the plug adaptor of Grisham because Grisham discloses that it is advantageous to use the plug because the configuration of plug is simple and inexpensive, and the plug can be readily dis-assembled and is leak-proof (C1/L7-13, C3/L65-C4/L6).
Modified Manda does not teach that the connector comprises Luer fitting. However, Luer fitting is a known type of connection in medical field. Uehara teaches a connector/plug device for connecting a tube/conduit to another tube/conduit/catheter, wherein the connector comprises Luer fitting (abstract, [0001], [0002]). Selecting a known fitting type would have been an obvious matter of design choice to one of ordinary skill in the art since Manda discloses providing a drain line of a dialysis system connecting to a drain of the bath tub and Uehara suggested that Luer fitting is a known fitting in medical devices. Both, Manda and Uehara are analogous inventions in the art of medical devices. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales 
Regarding claim 14, modified Manda teaches limitations of claim 13 as set forth above. Manda teaches that the drain is a drain of a bathtub (refer fig. 10, [0188]).
Regarding claim 19, modified Manda teaches limitations of claim 13 as set forth above. Grisham further teaches that a portion of the hole extends along a central axis of the plug (refer fig. 1, 2, 3).
Regarding claim 20, modified Manda teaches limitations of claim 13 as set forth above. Grisham further teaches that an entire length of the hole extends along a central axis of the plug device (refer fig. 1, 2, 3).
Regarding claim 23, modified Manda teaches limitations of claim 13 as set forth above. Grisham teaches that the connector is within the hole of the plug device (refer fig. 1, 2).
Regarding claims 24 and 26, Manda teaches systems and methods of dialysis treatment (abstract, [0002]). [0087] discloses that “A "drain line" is a fluid line for carrying fluid to a drain such as a waste receptacle or drain. The drain line can be connected to a peritoneal cavity of a patient for draining fluid”. [0188] further discloses 
Manda did not disclose details of the connector connecting the drain line to the drain.
Grisham teaches plug device (10) comprising: a body configured to be inserted into and secured to an opening of a drain (conduit D), the body comprising an outer surface configured to form a seal with a wall defining the opening of the drain (refer fig. 1, 2, 3); a hole within the body and extending through the body; and a connector (inside surfaces of the plug device 10) configured to be secured to a drain line (conduit P), wherein the hole is configured to receive waste fluid from the drain line and direct the waste fluid into the drain when the connector is secured to the drain line (refer fig. 1, 2, 3). 
Manda and Grisham are analogous inventions in the art of connecting a drainage conduit to a drain. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the drain connection of Manda with teachings of Grisham to use the plug adaptor of Grisham because Grisham discloses 
Modified Manda does not teach that the connector comprises Luer fitting. However, Luer fitting is a known type of connection in medical field. Uehara teaches a connector/plug device for connecting a tube/conduit to another tube/conduit/catheter, wherein the connector comprises Luer fitting (abstract, [0001], [0002]). Selecting a known fitting type would have been an obvious matter of design choice to one of ordinary skill in the art since Manda discloses providing a drain line of a dialysis system connecting to a drain of the bath tub and Uehara suggested that Luer fitting is a known fitting in medical devices. Both, Manda and Uehara are analogous inventions in the art of medical devices. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include: Simple substitution of one known element for another to obtain predictable results; Use of known technique to improve similar devices (methods, or products) in the same way; Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. In this instance providing a luer fitting is a mere connection means between a tubing and drain plug. One of ordinary skill in the art would have had a reasonable expectation of success in using a known connection type (such as luer fitting) to provide a connection between the drain plug and the drain tube.
Regarding claim 27, modified Manda teaches limitations of claim 24 as set forth above. Manda further teaches that the dialysis machine comprises peritoneal dialysis machine (abstract).
Regarding claims 28 and 29, modified Manda teaches limitations of claim 13 as set forth above. Grisham further teaches that the body comprises: a first portion (50) engagable with the wall defining the opening of the drain (D), the first portion of the plug device comprising the outer surface, and a second portion (20) below the first portion, wherein the hole has an upper end and a lower end, the upper end being on the first portion of the body, and the lower end being on the second portion of the body, wherein a diameter of the first portion of the body is larger than a diameter of the second portion of the body (refer fig. 1, 2).
Regarding claim 30, modified Manda teaches limitations of claim 29 as set froth above. Grisham does not teach that conduit P is in contact with the inside surface (connector) of the first portion of the body. However, whether the conduit P connects to the insider surface (connector) of the plug device is dependent on diameter of the conduit P. Providing a connector to an upper portion of the plug device would have been obvious to one of ordinary skill in the art because such configuration is known in the art. Uehrar teaches a connector/plug device for connecting a tube/conduit to another tube/conduit/catheter, wherein the connector comprises an upper portion and a lower portion, both of the upper portions and lower portions are configured to be connected to a tube/conduit (abstract, [0001], [0002]). 
Claims 7-8, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Manda, in view of Grisham and Uehara as applied to claims 1 and 13  above, and further in view of US 2016/0067144 (hereinafter referred as “Chang”).
Regarding claims 7-8 and 21-22, modified Manda teaches limitations of claims 1 and 13 as set forth above. Modified Manda does not teach that the hole extends from a top portion of the body, through the body to a lateral portion of the body, the hole comprises a first portion connected to a second portion, the first portion extending along a central axis of the plug device, and the second portion extending away from the central axis such that the second portion and the first portion are non-parallel to one another.
Chang teaches a plug device (130) comprising a hole that extends form a top portion of the body, through the body to a lateral portion of the body (refer fig. 29, 30, wherein flow path 144 extends from a central axis of an upper portion to a lateral side of the plug device 130 and exits via path 146). Therefore, Chang establishes that it is known in the art of plug devices for connecting to conduits/tubes wherein a hole/pathway for fluid flow is configures such that it extends from an upper portion of the plug device along with a central axis of the plug device to a lateral side of lower portion of the plug device. Selecting a flow path from a known configuration would have been an obvious matter of design choice to one of ordinary skill in the art. 
Claims 1, 2, 49, 12, 13, 14, 17, 24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Manda, in view of Airgap Products Guide 2016, 4 pages (hereinafter referred as “Document 1”, also refer attached supplemental document providing product details of AG100-002), and Uehara.
Regarding claims 1 and 4, Manda teaches a dialysis system (fig. 10) comprising: a dialysis machine 1001; a drain line 1008 configured to be connected to the dialysis machine to direct waste fluid from the dialysis machine to a drain 1009 of a bathtub 1010.
Manda did not disclose details of the connector connecting the drain line to the drain.
Document 1 teaches a plug device for connecting drain tubes to a drain, the plug device is configured to be inserted into and secured to an opening of the drain, and an outer surface of the plug device forms a seal with a wall defining the opening of the drain (refer the outer walls comprising mounting stops, it is evident from the structure of tapered section of the outer walls and mounting stops that the outer walls plug would create a connection with inside wall of the drain, refer fig. 1, 2, 3 of attached document). The plug device also comprises connectors (inlet ports) for connection to tubing. 
Manda and Document 1 are analogous inventions in the art of providing connections between a tubing and a drain pipe. Document 1 discloses that advantage of the plug device is that the plug device provides protection from back flow and back siphonage. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the plug device of Document 1 in the system of Manda. 
Modified Manda does not teach that the connector comprises Luer fitting. However, Luer fitting is a known type of connection in medical field. Uehara teaches a connector/plug device for connecting a tube/conduit to another tube/conduit/catheter, wherein the connector comprises Luer fitting (abstract, [0001], [0002]). Selecting a 
Regarding claim 2, Document 1 discloses that the plug device comprises: a body configured to be inserted into and secured to the opening of the drain, a hole extending through the body (refer fig. 1, 2, 3 of supplemental document).
Regarding claim 9
Regarding claim 12, modified Manda teaches limitations of claim 1 as set forth above. Manda teaches that the dialysis machine comprises peritoneal dialysis machine (abstract).
Regarding claims 13 and 17, Manda teaches a dialysis system (fig. 10) comprising: a dialysis machine 1001; a drain line 1008 configured to be connected to the dialysis machine to direct waste fluid from the dialysis machine to a drain 1009 of a bathtub 1010.
Manda did not disclose details of the connector connecting the drain line to the drain.
Document 1 teaches a plug device for connecting drain tubes to a drain, the plug device is configured to be inserted into and secured to an opening of the drain, and an outer surface of the plug device forms a seal with a wall defining the opening of the drain (refer the outer walls comprising mounting stops, it is evident from the structure of tapered section of the outer walls and mounting stops that the outer walls plug would create a connection with inside wall of the drain, refer fig. 1, 2, 3 of attached document). The plug device also comprises connectors (inlet ports) for connection to tubing. 
Manda and Document 1 are analogous inventions in the art of providing connections between a tubing and a drain pipe. Document 1 discloses that advantage of the plug device is that the plug device provides protection from back flow and back siphonage. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the plug device of Document 1 in the system of Manda. 
Modified Manda does not teach that the connector comprises Luer fitting. However, Luer fitting is a known type of connection in medical field. Uehara teaches a connector/plug device for connecting a tube/conduit to another tube/conduit/catheter, wherein the connector comprises Luer fitting (abstract, [0001], [0002]). Selecting a known fitting type would have been an obvious matter of design choice to one of ordinary skill in the art since Manda discloses providing a drain line of a dialysis system connecting to a drain of the bath tub and Uehara suggested that Luer fitting is a known fitting in medical devices. Both, Manda and Uehara are analogous inventions in the art of medical devices. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include: Simple substitution of one known element for another to obtain predictable results; Use of known technique to improve similar devices (methods, or products) in the same way; Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. In this instance providing a luer fitting is a mere connection means between a tubing and drain plug. One of ordinary skill in the art would have had a reasonable expectation of success in using a known connection type (such as luer fitting) to provide a connection between the drain plug and the drain tube.
Regarding claim 14
Regarding claims 24 and 26, Manda teaches systems and methods of dialysis treatment (abstract, [0002]). [0087] discloses that “A "drain line" is a fluid line for carrying fluid to a drain such as a waste receptacle or drain. The drain line can be connected to a peritoneal cavity of a patient for draining fluid”. [0188] further discloses that “Waste fluids can be pumped out of the system through waste line 1008, which can connect to a drain 1009 shown in bathtub 1010. A separate drain line (not shown) from the patient can be included to return used dialysate to the peritoneal dialysate generation cabinet 1001 for regeneration. Waste fluids can be disposed of in drain 1009. Although shown as a bathtub drain 1009 in FIG. 10, the waste fluids can be conveyed to any type of drain, or alternatively to a waste container as illustrated in FIGS. 9A-D”. Therefore, Manda discloses a method wherein a drain line is from a dialysis system is connected to a drain and discharging waste fluid generated from the dialysis system into the drain.
Manda did not disclose details of the connector connecting the drain line to the drain.
Document 1 teaches a plug device for connecting drain tubes to a drain, the plug device is configured to be inserted into and secured to an opening of the drain, and an outer surface of the plug device forms a seal with a wall defining the opening of the drain (refer the outer walls comprising mounting stops, it is evident from the structure of tapered section of the outer walls and mounting stops that the outer walls plug would create a connection with inside wall of the drain, refer fig. 1, 2, 3 of attached document). The plug device also comprises connectors (inlet ports) for connection to tubing. 
Manda and Document 1 are analogous inventions in the art of providing connections between a tubing and a drain pipe. Document 1 discloses that advantage of the plug device is that the plug device provides protection from back flow and back siphonage. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the plug device of Document 1 in the system of Manda. 
Modified Manda does not teach that the connector comprises Luer fitting. However, Luer fitting is a known type of connection in medical field. Uehara teaches a connector/plug device for connecting a tube/conduit to another tube/conduit/catheter, wherein the connector comprises Luer fitting (abstract, [0001], [0002]). Selecting a known fitting type would have been an obvious matter of design choice to one of ordinary skill in the art since Manda discloses providing a drain line of a dialysis system connecting to a drain of the bath tub and Uehara suggested that Luer fitting is a known fitting in medical devices. Both, Manda and Uehara are analogous inventions in the art of medical devices. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include: Simple substitution of one known element for another to obtain predictable results; Use of known technique to improve similar devices (methods, or products) in the same way; Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. In this instance providing a luer fitting is a mere connection means between a tubing 
Regarding claim 27, modified Manda teaches limitations of claim 24 as set forth above. Manda further teaches that the dialysis machine comprises peritoneal dialysis machine (abstract).
Regarding claims 28-30, modified Manda teaches limitations of claim 24 as set forth above. Document 1 further discloses that the body comprises: a first portion engagable with the wall defining the opening of the drain, the first portion of the body comprising the outer surface, and a second portion below the first portion, wherein the hole has an upper end and a lower end, the upper end being on the first portion of the body, and the lower end being on the second portion of the body, a diameter of the first portion of the body is larger than a diameter of the second portion of the body, and the first portion of the body comprises the connector, and the connector is in the upper end of the hole (refer annotated fig. 1 below, and figs. 2 and 3).

    PNG
    media_image1.png
    705
    1421
    media_image1.png
    Greyscale

Claims 7-8, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Manda, in view of Document 1 and Uehara as applied to claims 1 and 13  above, and further in view of US 2016/0067144 (hereinafter referred as “Chang”).
Regarding claims 7-8 and 21-22, modified Manda teaches limitations of claims 1 and 13 as set forth above. Modified Manda does not teach that the hole extends from a top portion of the body, through the body to a lateral portion of the body, the hole comprises a first portion connected to a second portion, the first portion extending along a central axis of the plug device, and the second portion extending away from the central axis such that the second portion and the first portion are non-parallel to one another.
Chang teaches a plug device (130) comprising a hole that extends form a top portion of the body, through the body to a lateral portion of the body (refer fig. 29, 30, wherein flow path 144 extends from a central axis of an upper portion to a lateral side of the plug device 130 and exits via path 146). Therefore, Chang establishes that it is known in the art of plug devices for connecting to conduits/tubes wherein a hole/pathway for fluid flow is configures such that it extends from an upper portion of the plug device along with a central axis of the plug device to a lateral side of lower portion of the plug device. Selecting a flow path from a known configuration would have been an obvious matter of design choice to one of ordinary skill in the art. 
Claims 1, 2, 5, 6, 9, 12, 13, 14, 19, 20, 23, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Manda, in view of US 7290557 (hereinafter referred as “Bowman”).
Regarding claim 1, Manda teaches a dialysis system (fig. 10) comprising: a dialysis machine 1001; a drain line 1008 configured to be connected to the dialysis machine to direct waste fluid from the dialysis machine to a drain 1009 of a bathtub 1010.
Manda did not disclose details of the connector connecting the drain line to the drain.
Bowman teaches a plug device (G-150, fig. 7) comprising an outer surface (refer outer surface connected to inner surface of coupling 124 of drain), a connector comprising threads (208), the plug device is inserted into and secured to an opening of the drain, and the outer surface forms a seal with a wall defining opening of the drain (Refer fig. 7, the plug device is secured to coupling 124 of drain), wherein the plug device is connectable to the drain line (through threaded opening 208).
Manda and Bowman are analogous inventions in the art of providing connections between a tubing and a drain pipe. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the plug adapter of Bowman in the system of Manda to prevent back-siphon and provide convenient connection to various tubes and prevent splashing liquid out of the plug adapter.  
Regarding claim 2, Bowman discloses that the plug device comprises: a body configured to be inserted into and secured to the opening of the drain, a hole extending through the body (refer fig. 7).
Regarding claim 5, 
Regarding claim 6, Bowman discloses that an entire length of the hole extends along a central axis of the plug device (refer fig. 7).
Regarding claim 9, modified Manda teaches limitations of claim 1 as set forth above. Manda teaches that the drain is a drain of a bathtub (refer fig. 10, [0188]).
Regarding claim 12, modified Manda teaches limitations of claim 1 as set forth above. Manda teaches that the dialysis machine comprises peritoneal dialysis machine (abstract).
Regarding claim 13, Manda teaches a dialysis system (fig. 10) comprising: a dialysis machine 1001; a drain line 1008 configured to be connected to the dialysis machine to direct waste fluid from the dialysis machine to a drain 1009 of a bathtub 1010.
Manda did not disclose details of the connector connecting the drain line to the drain.
Bowman teaches a plug device (G-150, fig. 7) comprising an outer surface (refer outer surface connected to inner surface of coupling 124 of drain), a connector comprising threads (208), the plug device is inserted into and secured to an opening of the drain, and the outer surface forms a seal with a wall defining opening of the drain (Refer fig. 7, the plug device is secured to coupling 124 of drain), wherein the plug device is connectable to the drain line (through threaded opening 208).
Manda and Bowman are analogous inventions in the art of providing connections between a tubing and a drain pipe. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the plug adapter of 
Regarding claim 14, Bowman discloses that the plug device comprises: a body configured to be inserted into and secured to the opening of the drain, a hole extending through the body (refer fig. 7).
Regarding claim 19, Bowman discloses that at least a portion of the hole extends along a central axis of the plug device (refer fig. 7).
Regarding claim 20, Bowman discloses that an entire length of the hole extends along a central axis of the plug device (refer fig. 7).
Regarding claim 23, Bowman discloses that the connector is within the hole of the plug device (refer fig. 7).
Regarding claim 24
Manda did not disclose details of the connector connecting the drain line to the drain.
Bowman teaches a plug device (G-150, fig. 7) comprising an outer surface (refer outer surface connected to inner surface of coupling 124 of drain), a connector comprising threads (208), the plug device is inserted into and secured to an opening of the drain, and the outer surface forms a seal with a wall defining opening of the drain (Refer fig. 7, the plug device is secured to coupling 124 of drain), wherein the plug device is connectable to the drain line (through threaded opening 208).
Manda and Bowman are analogous inventions in the art of providing connections between a tubing and a drain pipe. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the plug adapter of Bowman in the system of Manda to prevent back-siphon and provide convenient connection to various tubes and prevent splashing liquid out of the plug adapter.  
Regarding claim 27, modified Manda teaches limitations of claim 24 as set forth above. Manda further teaches that the dialysis machine comprises peritoneal dialysis machine (abstract).
Claims 4, 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Manda, in view of Bowman and Uehara as applied to claims 1, 13, and 24 above, and further in view of Uehara.
Regarding claims 4, 17 and 26, modified Manda teaches limitations of claims 1, 13 and 24 as set forth above. 
Modified Manda does not teach that the connector comprises Luer fitting. However, Luer fitting is a known type of connection in medical field. Uehara teaches a .
 Claims 7-8, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Manda, in view of Bowman as applied to claims 1 and 13  above, and further in view of US 2016/0067144 (hereinafter referred as “Chang”).
Regarding claims 7-8 and 21-22, modified Manda teaches limitations of claims 1 and 13 as set forth above. Modified Manda does not teach that the hole extends from 
Chang teaches a plug device (130) comprising a hole that extends form a top portion of the body, through the body to a lateral portion of the body (refer fig. 29, 30, wherein flow path 144 extends from a central axis of an upper portion to a lateral side of the plug device 130 and exits via path 146). Therefore, Chang establishes that it is known in the art of plug devices for connecting to conduits/tubes wherein a hole/pathway for fluid flow is configures such that it extends from an upper portion of the plug device along with a central axis of the plug device to a lateral side of lower portion of the plug device. Selecting a flow path from a known configuration would have been an obvious matter of design choice to one of ordinary skill in the art. 
Response to Arguments
Applicant's arguments filed 09/02/2020 have been fully considered but they are not persuasive.
Applicant argued that Grisham is non-analogous art because Grisham is not from the same field of endeavor and is not reasonably pertinent to the particular problem faced by the inventors. This is not found to be persuasive. MPEP 2141.01(a) states that “In order for a reference to be "reasonably pertinent" to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem. " In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re because the waste fluid is disposed of directly into the drain, rather than into a receptacle surrounding the drain. The plug devices can also be engaged to connectors typically used to connect fluid lines of a dialysis system such that specialized connectors need not be used. The plug devices can also be easily secured to drains found in residential and commercial settings” (emphasis added to the underlined disclosure). It is evident from the disclosure of [0041] that problem faced by the inventor is to enable the connector to be easily secured to drains found in residential and commercial settings, and being able to dispose waste fluid directly into the drain, rather than into a receptacle surrounding the drain. Both of these problems are addressed by the connector of Grisham. Grisham discloses a connector that enables draining of waste fluid to a residential drain line. Grisham acknowledges that there is an 
Applicant further argued that Grisham does not describe or suggest a connector comprising at least one of threads or a Luer fitting; and further argues that “a person of ordinary skill would not have been motivated to modify Grisham’s plug device 10 to include threads or the Luer fitting of Uehara because, among other reasons, threads and Uehara’s Luer device would serve no corresponding purpose in Grisham’s plug device and, in fact, would frustrate the operation of Grisham’s plug device”. This is not found to be persuasive because Grisham suggested to provide the connector to enable secure connection between a waste pipe/hose and a drain. It is well known in the art to connect two tubular pipes using threaded fitting, compression fitting, flanges, rubber sleeves etc. Uehara establishes that Luer fitting is also a known type of fitting enabling connection between two tubular conduits. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Selection of a type of connection between two tubular conduits would have been an obvious matter of choice to one of ordinary skill in 
Applicant further argued that “adding the Luer fitting of Uehara or threads into the opening of the plug device of Grisham would alter the plug device of Grisham without necessarily improving the connection of the plug device to the hose pipe”, and that “Placing a Luer fitting in the opening of the plug device 10 would prevent the pipes P, D from being able to be inserted into the plug device 10 and form an interference fit with the sleeve sections 20, 40 of the plug device 10”. This is not found to be persuasive because threaded connection and Luer fittings are types of connections used in joining of two conduits. One of ordinary skill in the art would have reasonably expected to adjust size of the fittings based on the size of the conduits to be connected. Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777